IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00252-CR

WILLIAM MAYNARD HAYES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                      From the County Court at Law No. 2
                           McLennan County, Texas
                         Trial Court No. 2017-1790-CR2


                                       ORDER


      The State’s brief was originally due on March 15, 2019. A first extension of time of

31 days was granted, and the State’s brief was then due April 15, 2019. A second

extension of time of 30 days was granted, and the State’s brief was then due May 15, 2019.

Now, the State has requested an additional 30 days which would make the brief due on

June 14, 2019. This most recent request would push the total days to file the brief to 121

days to file a brief that the Rules of Appellate Procedure provide should be filed in 30

days. We cannot, in good conscience, grant the State four times the amount of time
allowed by the rules to file the State’s brief where there is no suggestion in the motion

that this case is unusual in any way.

        Accordingly, the State’s Motion for Extension of Time to File the State’s Brief is

denied. The State’s brief is due June 12, 2019. If not filed by the deadline set herein, the

appeal will proceed to disposition and, thus, may be decided without the State’s brief

which may result in confession of error by the State. See State v. Fielder, 376 S.W.3d 784,

785 (Tex. App.—Waco 2011, no pet.).


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed May 22, 2019




Hayes v. State                                                                        Page 2